i          i         i                                                                         i        i       i




                                    MEMORANDUM OPINION

                                            No. 04-08-00763-CR

                                        IN RE Eugene SULLIVAN

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 12, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 15, 2008, relator Eugene Sullivan filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on various motions. Counsel has been appointed to

represent relator in the trial court. We conclude that relator’s appointed counsel in the trial court is

also his counsel for an original proceeding on the issue presented.

           To obtain mandamus relief in a criminal matter, the relator must establish: (1) the act sought

to be compelled is ministerial rather than discretionary in nature, and (2) there is no adequate remedy

at law. Deleon v. District Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006). Respondent has no

ministerial duty to rule on relator’s pro se motion because relator is represented by appointed counsel



           1
          … This proceeding arises out of Cause No. 2008-CR-8073, styled State of Texas v. Eugene Sullivan, pending
in the 226th Judicial District Court, Bexar County, Texas, the Honorable Sid J. Harle presiding.
                                                                                       04-08-00763-CR



and is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). Consequently, the

respondent did not violate a ministerial duty by declining to rule on relator’s motion. Therefore, this

court has determined that relator is not entitled to the relief sought. Accordingly, relator’s petition

for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

                                               PER CURIAM



DO NOT PUBLISH




                                                  -2-